OPINION

Per Curiam:

On appeal Maxie Bush alleges that the search of the auto on June 5, 1969 which occurred immediately after his arrest was improper under Chimel v. California, 395 U.S. 752 (1969). Just recently this court in Derouen v. Sheriff, 85 Nev. 637, 461 P.2d 865 (1969), held that the rule in Chimel was to have only prospective application, therefore, any search occurring prior to the announcement of the Chimel decision on June 23, 1969 is to be governed by the case law existing at that time. Williams v. United States, 418 F.2d 159, 162 (9th Cir. 1969); People v. Edwards, 458 P.2d 713, 720 (Cal. 1969). As a result the search in this case was in all respects proper and the conviction will be affirmed. Johnson v. State, 86 Nev. 52, 464 *511P.2d 465 (1970); Robertson v. State, 84 Nev. 559, 445 P.2d 352 (1968); People v. Bauer, 461 P.2d 637 (Cal. 1969).
Affirmed.